                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA


ERIC OPPER,                     :
                                :   CIVIL ACTION
           Plaintiff            :
                                :
     vs.                        :
                                :   NO. 18-CV-4230
FRED BEANS MOTORS OF            :
DOYLESTOWN, INC., d/b/a AUTO    :
EXPRESS OF DOYLESTOWN,          :
                                :
           Defendant            :


                         MEMORANDUM AND ORDER


JOYNER, J.                                         September   5, 2019


     This civil, employment action has been brought before this

Court for disposition of the Motion for Summary Judgment of

Defendant, Fred Beans Motors of Doylestown, Inc., d/b/a Auto

Express of Doylestown.    After careful review of the record

evidence in this action, the Motion shall be GRANTED IN PART and

DENIED IN PART.

                          Factual Background

     On or about January 2, 2017, Plaintiff, Eric Opper began

working as an automotive repair technician for Defendant Fred

Beans Motors of Doylestown at its Auto Express location at 838

Easton Road in Doylestown, Bucks County, Pennsylvania.         (Pl’s

Compl., ¶s 8, 12; Def’s Statement of Undisputed Material Facts
[“Def’s Statement”], ¶ 18).    At the time of his hire, Plaintiff

was 51 years old and had spent most of his working life, since

1984, in the automotive repair industry.   (Pl’s Compl., ¶ 11;

Pl’s Counterstatement of Material Facts [“Pl’s

Counterstatement’], ¶ 1).

     Fred Beans Motors and Auto Express are both owned by Fred

Beans Holdings, Inc., which is the parent company for some 19

automobile dealerships and other businesses, all of which have a

centralized Human Resources Department located at 3960 Airport

Boulevard in Doylestown, PA.   (Complaint, ¶ 8; Def’s Statement,

¶s 1, 2; Declaration of Daniel Milewski, annexed as Exhibit “A”

to Def’s Motion for Summary Judgment, ¶2; Deposition of Daniel

Milewski, annexed as Exhibit “E” to Pl’s Response to Def’s

Motion for Summary Judgment (“MSJ”), at p. 114-115).    At the

time of his hire, Plaintiff was paid at the rate of $15 per hour

whereby he was paid for the number of hours worked and not by

the job.   It was understood that if Plaintiff had a favorable

job review after he had worked 60 days, his rate of pay would

increase to $16 per hour.   Plaintiff in fact did receive a

positive 60-day review and the $16 per hour rate in March, 2017.

His hourly rate was again increased to $17 per hour two months

later, in June, 2017.   (Exhibit “A-4” to Def’s MSJ).

     It was also understood at the time of hire that Plaintiff

would obtain his certification to conduct Pennsylvania state
emissions inspections and that when he did so, he could command

a higher rate of pay.      Plaintiff secured his certification in

August, 2017 and his rate was then increased to $19 on the

“flat-rate” 1 pay plan.     (Exhibit “A-4,” Def’s MSJ).         Then, a few

weeks later and on the basis of Plaintiff’s reporting that he

had another job offer from a nearby dealership, Plaintiff’s

hourly rate was again increased to $23 per flat-rate hour.

(Exhibit “A-4” to Def’s MSJ).

      From all appearances, Plaintiff’s job performance was good

and thorough, although his production was described as “not

better than average.”      (Exhibit “C” to Def’s MSJ, Deposition of

William Dannehower, at p. 67).        He received favorable

performance reviews from his supervisor, William Dannehower,

with comments such as: “If every technician was as detailed as

Eric, we would be able to deliver the best service;” “Eric does

not give up! He will research until he finds the answer.             He is

Auto Expresses Trainer.       He helps all the younger technicians;”

and “on time, dependable, and good communication.”            (Exhibits

“H” and “I” to Pl’s Response to Def’s MSJ).


1  Under the “flat-rate” pay plan, auto repair technicians are paid a set
amount of hours per repair order based upon pre-determined labor times. At
Auto Express, these pre-determined labor times were set through the “ALLDATA”
program, which would also provide instructions on how to best undertake a
repair job. (Def’s Statement, at ¶s 33-36). Thus, for example, if ALLDATA
determined that an oil change should take an hour to perform and the auto
repair technician was able to perform the job in a half hour, the technician
would be paid for an hour of time, with the converse being true: if a half-
hour job took an hour to complete, the technician would only be compensated
for half an hour. (Def’s Statement, ¶s 14-15).
     After Plaintiff’s compensation structure was changed from

hourly to the flat-rate system, it was Plaintiff’s understanding

that he was to be credited with 5/10 (1/2) of an hour pay for

assisting other technicians with their repair jobs.    Plaintiff

also came to believe that he wasn’t being fully compensated

under the flat-rate system for the work he was performing and he

began to complain about his pay to his co-workers.    (Exhibit “D”

to Def’s MSJ [Plaintiff’s Deposition], pp. 169-187).    At times,

these complaints took the form of Plaintiff yelling and

screaming about his hours being terrible and not being treated

fairly, swearing and throwing tools.   (Exhibit “B” to Def’s MSJ,

¶ 7; Exhibit “F” to Def’s MSJ [Deposition of Jeffrey Pursell],

pp. 50-55; Exhibit “H” to Def’s MSJ, pp. 24-26).

     On March 31, 2018, Plaintiff registered an anonymous

complaint with Lighthouse Services, Inc., Fred Beans’ outside

ethics/employee reporting hotline, against one of Auto Express’

Assistant Service Managers, Nicholas Burella.   Specifically,

Plaintiff alleged that Burella had groped him twice and that he

had witnessed Burella groping some other employees as well.

Plaintiff’s Lighthouse report also stated that Plaintiff “told

him [Burella] to never touch me again and that it’s assault…. I

have noticed that my scheduled hours and flat rate hours are

going down since this happened.   There are also flat rate hours

that are unaccounted for as well.”   (Exhibit “A-5” to Def’s
MSJ).   Plaintiff also lodged a private criminal complaint

against Burella with the Plumstead Township Police Department,

which initiated an investigation.

     Promptly upon receipt of Plaintiff’s complaint, Fred Beans

Human Resources Director Dan Milewski also commenced an

investigation, meeting with William Dannehower, who in addition

to being Plaintiff’s supervisor was Auto Express’ general

manager, and subsequently individually interviewing Plaintiff,

Burella, Auto Express’ other Assistant Service Manager (“ASM”)

Jeffrey Pursell, and the other auto repair and lube technicians

with whom Plaintiff worked.   (Exhibits “A-6” – “A-16” to Def’s

MSJ).   At the conclusion of the investigation, Fred Beans’

management had just one employee (other than Plaintiff) who

variously stated: (1) that he saw Burella touch Plaintiff “in an

inappropriate way;” and (2) that he “saw something out of the

corner of his eye” but “was not sure what happened when Nick was

passing by Eric.”   (Exhibit “A-13 to Def’s MSJ; Exhibit “H” to

Def’s MSJ, pp. 27-28, 31-335, ). Burella denied ever touching

Plaintiff or anyone else inappropriately or ever touching

Plaintiff or anyone else intentionally.   All of the other

employees denied having seen or having any knowledge that

Plaintiff had been groped or knowledge of any other

inappropriate physical contact between any of the employees or

between Burella and any of the employees, although most of those
interviewed stated that all of them (including Plaintiff) had

talked and joked about matters of a sexual nature.            (Exhibits

“A-6” – “A-16” to Def’s MSJ).

      As a consequence, the only discipline that Burella was

given by Fred Beans was a written warning and then he and the

entire Auto Express staff were required to again undergo sexual

harassment training and training regarding proper workplace

behavior.    (Exhibits “A-17” – “A-18”).        At the conclusion of the

police inquiry, the investigating Plumstead Township police

officer and the Bucks County district attorney deemed there to

be insufficient evidence to justify the filing of criminal

charges 2, and that matter was closed.

      Subsequent to the closing of the investigations into his

complaint, Plaintiff came to believe that, in addition to not

being properly credited for the work he was doing, Burella was

not giving him work and/or was giving jobs that should have been

Plaintiff’s to other repair technicians.          (Exhibit “D” to Def’s

MSJ, pp. 230-233, 312-314).       On the evening of April 27, 2018,

an incident occurred after ASM Jeff Pursell read Plaintiff his

2  In response to the investigating police officer’s interview, the one
employee who had advised Daniel Milewski that he had seen Burella touch
Plaintiff in an inappropriate manner and who told William Dannehower that he
thought he might have seen something out of the corner of his eye, testified
in his deposition that his memory was “foggy” about what he had seen and told
the police because the incident/investigation stressed him. He does recall
telling the officer about Nick standing next to Eric and then moving and
explaining to him the scenery but he doesn’t “really recall anything other
than that.”   (Exhibit “H” to Def’s MSJ, pp. 61-68). In his deposition,
however, he testified that he was certain that he had seen Burella touch
Plaintiff inappropriately.
time sheet.   Plaintiff asked if a tire patch job was on the

sheet for which Plaintiff believed he should be credited with

2/10 of an hour.   When Pursell responded that the job was not on

Plaintiff’s time sheet, a discussion ensued between the two with

Plaintiff waving his arms and, as reported to Dannehower,

yelling that he “does not work for free,” and “do you know how

much these tools cost?” (Exhibit “A-19, ”Exhibit “D” to Def’s

MSJ, pp. 319-328).   Dannehower issued Plaintiff a counseling

form for the incident which specifically advised Plaintiff that

if he had a concern or problem, he was to follow the chain of

command and talk to a manager first.   The form also contained

the following notation:

     Mr. Opper was told by Dan H/R that can not act this way.
     Mr. Opper will make sure this type of behavior never
     happens again. Mr. Opper will treat all employees with
     respect. This is a Final Warning. If this happens again
     the result will be termination.

(Exhibit “A-19” to Def’s MSJ).

     A second counseling form was written on May 18, 2018

arising out of another incident of Plaintiff complaining that

“he should have gotten a job that Matt got.   Eric told Matt he

should have that job and Matt gave that job to Eric.”   (Exhibit

“A-18,” “D,” pp. 330-350 to Def’s MSJ).   On that occasion,

William Dannehower again reminded Plaintiff that he “had been

told that if he gets frustrated or feels being treated unfairly

he needs to discuss with a manager.”   (Exhibit “A-20;” Exhibit
“C,” [Dep. Of William Dannehower], pp. 90-92, 109-111, 113-117,

129-139).    Then, on July 12, 2018, yet another incident was

reported to Dannehower this time by Jeff Pursell that Plaintiff

had yelled at him and was angry because he wasn’t getting

credited with more time for working on a Jaguar.            Evidently,

Plaintiff had failed to check the driver side rear caliper

before putting new brakes on the passenger side.            After the

customer was notified, he elected to not replace the rear brakes

at that time and Plaintiff was directed to put the old parts

back on the vehicle.      Plaintiff apparently began yelling at

Pursell and demanding that he be credited with more time for the

work that he had performed.       As a result of this outburst,

Plaintiff’s employment was terminated on July 17, 2018.

(Exhibits “A-21 – A-22;” Exhibit “C,” pp. 143-156 to Def’s MSJ).

      Plaintiff subsequently commenced this lawsuit on October 2,

2018 pursuant to Title VII of the Civil Rights Act of 1964, 42

U.S.C. §2000d, et. seq. 3, the Age Discrimination in Employment

Act, 29 U.S.C. §621, et. seq. (“ADEA”), the Pennsylvania Wage

3 The court surmises that Plaintiff’s complaint contains a typographical error
insofar as §2000d is entitled “Prohibition against exclusion from
participation in, denial of benefits of, and discrimination under federally
assisted programs on ground of race, color, or national origin” and provides
that:

     No person in the United States shall, on the ground of race, color, or
     national origin, be excluded from participation in, be denied the
     benefits of, or be subjected to discrimination under any program or
     activity receiving Federal financial assistance.

Rather, we assume that Plaintiff is advancing his claims under 42 U.S.C. §
2000e, et. seq. governing equal employment opportunities in general.
Payment and Collection Law, 43 P.S. §260.3(a) – (b)(“WPCL”), and

under Pennsylvania common law for wrongful discharge.   Inasmuch

as discovery in this matter has now closed, Defendant filed for

summary judgment on June 3, 2019.

                     Summary Judgment Standards

     The fundamental principles governing motions for summary

judgment are articulated in Fed. R. Civ. P. 56, subsection (a)

of which provides:

     A party may move for summary judgment, identifying each
     claim or defense – or the part of each claim or defense –
     on which summary judgment is sought. The court shall grant
     summary judgment if the movant shows that there is no
     genuine dispute as to any material fact and the movant is
     entitled to judgment as a matter of law. The court should
     state on the record the reasons for granting or denying the
     motion.

     It is axiomatic that in considering a motion for summary

judgment, a reviewing court must view the facts in the light

most favorable to the non-moving party and draw all reasonable

inferences in that party’s favor.   Burton v. Teleflex, Inc., 707

F.3d 417, 425 (3d Cir. 2013); Roth v. Norfalco, LLC, 651 F.3d

367, 373 (3d Cir. 2011).    “The moving party ‘bears the initial

responsibility of informing the district court of the basis for

its motion, and identifying those portions of the pleadings,

depositions, answers to interrogatories, and admissions on file,

together with the affidavits, if any, which it believes

demonstrate the absence of a genuine issue of material fact.’”
El v. SEPTA, 479 F.3d 232, 237 (3d Cir. 2007)(quoting Celotex

Corp. v. Catrett, 477 U.S. 317, 323, 106 S. Ct. 2548, 91 L.

Ed.2d 265 (1986)).      An issue of fact is material and genuine if

it “affects the outcome of the suit under the governing law and

could lead a reasonable jury to return a verdict in favor of the

nonmoving party.”     Parkell v. Danberg, 833 F.3d 313, 323 (3d

Cir. 2016)(quoting Willis v. UPMC Children’s Hospital of

Pittsburgh, 808 F.3d 638, 643 (3d Cir. 2015)).

      Further, inferences must flow directly from admissible

evidence.    Halsey v. Pfeiffer, 750 F.3d 273, 287 (3d Cir. 2014).

In order to survive summary judgment, the non-moving party must

present more than a mere scintilla of evidence – there must be

evidence on which a jury could reasonably find for the non-

movant.   Burton, supra,(quoting Jakimas v. Hoffman-LaRoche,

Inc., 485 F.3d 770, 777 (3d Cir. 2007)).

                                 Discussion

      As noted above, Plaintiff here is advancing two claims of

employment discrimination under federal law and two claims under

Pennsylvania state law – one under common law and one statutory. 4

We address each claim seriatim.


4 Plaintiff also avers in his complaint that he is likewise seeking redress
for Defendant’s alleged violations of the Pennsylvania Human Relations Act,
43 P.S. §951, et. seq. but because he is required to wait 1 full year under
that Act before initiating a lawsuit from the date of dual-filing with the
EEOC (Equal Employment Opportunity Commission), those claims are premature
and are not presently before this Court. Plaintiff submits, however, that his
PHRA claims will mirror his federal claims under Title VII and the ADEA. (See
footnote 1 to Pl’s Complaint).
     A. Count I – Title VII Sexual Harassment, Retaliation

     For his first cause of action, Plaintiff alleges that he

was sexually harassed by Burella, that he was subjected to a

sexually hostile work environment and that he was retaliated

against for filing a complaint of sexual harassment.   As we

explained in footnote 3 above, we presume that Plaintiff is

proceeding under 42 U.S.C. §2000e-2 which renders certain

employment practices unlawful.   Subsection (a) of that statute

states the following:

     (a)   Employer practices. It shall be an unlawful
           employment practice for an employer –

           (1)   To fail or refuse to hire or to discharge any
                 individual, or otherwise to discriminate against
                 any individual with respect to his compensation,
                 terms, conditions, or privileges of employment,
                 because of such individual’s race, color,
                 religion, sex, or national origin; or

           (2)   to limit, segregate, or classify his employees or
                 applicants for employment in any way which would
                 deprive or tend to deprive any individual of
                 employment opportunities or otherwise adversely
                 affect his status as an employee, because of such
                 individual’s race, color, religion, sex, or
                 national origin.

     This provision not only prohibits discrimination with

respect to employment decisions that have direct economic

consequences, such as termination, demotion, and pay cuts, but

also outlaws the creation or perpetuation of a discriminatory

work environment.   Vance v. Ball State University, 570 U.S. 421,

426, 133 S. Ct. 2434, 2440, 186 L. Ed.2d 565 (2013).
     1. Sexual Harassment – Hostile Work Environment

     The Supreme Court has made it clear that “[w]hen the

workplace is permeated with discriminatory intimidation,

ridicule, and insult that is sufficiently severe or pervasive to

alter the conditions of the victim’s employment and create an

abusive working environment, Title VII is violated.”   Harris v.

Forklift Systems, Inc., 510 U.S. 17, 21, 114 S. Ct. 367, 370,

126 L. Ed.2d 295 (1993)(citing Meritor Savings Bank, FSB v.

Vinson, 477 U.S. 57, 65, 67, 106 S. Ct. 2399, 2405, 91 L. Ed.2d

49 (1986)).   On the other hand, “[c]onduct that is not severe or

pervasive enough to create an objectively hostile or abusive

work environment – an environment that a reasonable person would

find hostile or abusive – is beyond Title VII’s purview.”   Id.

Stated otherwise, “an unpleasant work environment is not a good

thing, but it is not necessarily actionable either” unless it is

“permeated with discriminatory intimidation, ridicule and insult

that is sufficiently severe or pervasive to create an abusive

working environment.”   Burgess v. Dollar Tree Stores, Inc., No.

15-1544, 642 Fed. Appx. 152, 155, 2016 U.S. App. LEXIS 2185 (3d

Cir. Feb. 9, 2016)(quoting Harris v. Forklift Systems, 510 U.S.

at 21).   “The plaintiff must subjectively perceive the

environment to be hostile or abusive, and conditions must be

such that a reasonable person would have the same perception.”
Konstantopoulos v. Westvaco Corp., 112 F.3d 710, 715 (3d Cir.

1997)(citing Harris, 510 U.S. at 21).

     “Male as well as female employees are protected against

discrimination.”    Newport News Shipbuilding & Dry Dock Co. v.

EEOC, 462 U.S. 669, 682, 103 S. Ct. 2622, 2630, 77 L. Ed.2d 89

(1983).   Likewise, same-sex sexual harassment claims are also

cognizable under Title VII and it is particularly noteworthy

that the [harassing] “conduct need not be motivated by sexual

desire to support an inference of discrimination on the basis of

sex.”   Oncale v. Sundowner Offshore Services, Inc., 523 U.S. 75,

79, 118 S. Ct. 998, 1001-1002, 140 L. Ed.2d 201 (1998).

     Generally speaking, “[t]o succeed on a hostile work

environment claim, the plaintiff must establish that (1) the

employee suffered intentional discrimination because of his/her

sex, (2) the discrimination was severe or pervasive, (3) the

discrimination detrimentally affected the plaintiff, (4) the

discrimination would detrimentally affect a reasonable person in

like circumstances, and (5) the existence of respondeat superior

liability.”   Mandel v. M & Q Packaging Corp., 706 F.3d 157, 167

(3d Cir. 2013).    “The first four elements establish a hostile

work environment, and the fifth element determines employer

liability.”   Id. (citing Huston v. Procter & Gamble Paper

Products, Corp., 568 F.3d 100, 104 (3d Cir. 2009)).
        Recognizing the difficulty inherent in proving that same-

sex harassment is “because of sex,” the Third Circuit has

provided examples by pointing to “several situations in which

same-sex harassment can be seen as discrimination because of

sex.”    Bibby v. Philadelphia Coca Cola Bottling Co., 260 F.3d

257, 262 (3d Cir. 2001).       These include:

      where there is evidence that the harasser sexually desires
      the victim, such as where a gay or lesbian supervisor
      treats a same-sex subordinate in a way that is sexually
      charged; (2) where there is no sexual attraction but where
      the harasser displays hostility to the presence of a
      particular sex in the workplace, such as where a male
      doctor believes that men should not be nurses and treats
      male nurses with hostility amounting to harassment; or (3)
      where the harasser’s conduct is motivated by a belief that
      the victim does not conform to the stereotypes of his or
      her gender, such as where a woman is denied partnership by
      male partners who then advise her that she should walk,
      talk, and dress more femininely and wear make-up if she
      wished to improve her chances for partnership. 5

Betz v. Temple Health Systems, No. 16-1423, 659 Fed. Appx. 137,

143, 2016 U.S. App. LEXIS 18158 (3d Cir. Oct. 6, 2016)(citing

Bibby, 260 F.3d at 262-263).        Regardless of “whatever

evidentiary route a plaintiff takes, he or she must ‘always

prove that the conduct at issue was not merely tinged with

offensive sexual connotations, but actually constituted’

discrimination because of gender.”         Id,(quoting Oncale, 523 U.S.

at 81 and Bibby, 260 F.3d at 264).


5 Bibby also gave as an alternative example of same-sex harassment an incident
“where co-workers verbally and physically harassed a young man because he
wore an earring, repeatedly asked him whether he was a girl or a boy, and
threatened to assault him sexually.” 260 F.3d at 263.
    In determining whether an environment is “hostile” or

“abusive,” all of the circumstances must be examined, “including

the frequency of the discriminatory conduct, its severity,

whether it is physically threatening or humiliating, or a mere

offensive utterance, and whether it unreasonably interferes with

an employee’s work performance.”   In re Tribune Media Co., 902

F.3d 384, 399 (3d Cir. 2018).

     Moreover, the basis of an employer’s liability for a

hostile work environment claim depends on whether the harasser

is the victim’s supervisor or coworker.   Mandel, 706 F.3d at

169(citing Huston, 568 at 104).    Where the harassing employee is

the plaintiff’s “supervisor,” an employer may be vicariously

liable for its employee’s creation of a hostile work environment

and, in identifying the situations in which such vicarious

liability is appropriate, the Restatement of Agency is properly

consulted for guidance.   Vance, 570 U.S. at 428, 133 S. Ct. at

2441.   Applying Section 219(2)(d) of that Restatement (which

recognizes that liability may exist when the servant is “aided

in accomplishing [his]tort by the existence of the agency

relation”), the Vance court observed that an employer may be

strictly liable (1) when a supervisor makes a tangible

employment decision or (2) if the employer is unable to

establish an affirmative defense by showing, for example, that

it exercised reasonable care to prevent or promptly correct any
harassing behavior and that the plaintiff unreasonably failed to

take advantage of any preventive or corrective opportunities

that were provided.   Id, 570 U.S. at 429(citing Burlington

Industries, Inc. v. Ellerth, 524 U.S. 742, 765, 118 S. Ct. 2257,

141 L. Ed.2d 633 (1998) and Faragher v. Boca Raton, 524 U.S.

775, 807, 118 S. Ct. 2275, 141 L. Ed.2d 662 (1998)).

     Similarly, “[e]mployers are liable for the actions of a

plaintiff’s non-supervisory coworkers ‘only if (1) the employer

failed to provide a reasonable avenue for complaint or (2) the

employer knew or should have known of the harassment and failed

to take prompt and appropriate remedial action.’”   LaRochelle v.

Wilmac Corp., No. 17-3349, 769 Fed. Appx. 57, 61, 2019 U.S. App.

LEXIS 11695 (3d Cir. April 22, 2019)(quoting In re Tribune, 902

F.3d at 400).   “Thus, if a plaintiff proves that management-

level employees had actual or constructive knowledge about the

existence of a sexually hostile environment and failed to take

prompt and remedial action, the employer will be liable.”

Andrews v. City of Philadelphia, 895 F.2d 1469, 1486 (3d Cir.

1990)(citing Katz v. Dole, 709 F.2d 251, 255 (4th Cir. 1983)).

And, to avoid liability, the employer must demonstrate that its

supervisory employees investigated plaintiff’s complaints and

took appropriate action to adequately curb the sexism in the

workplace.   Id.
       In this case, viewing the evidence in the record before us

in the light most favorable to Plaintiff and drawing all

inferences in his favor, we find that there exists a genuine

issue of material fact as to whether Plaintiff was touched

inappropriately by Burella on one and possibly, another occasion

if Plaintiff’s uncorroborated testimony is accepted by a jury.

Regardless however, there is no evidence on this record as to a

motive behind Burella’s behavior and there is nothing in the

record to suggest that Plaintiff was groped because of his sex.

By Plaintiff’s own admission “he has no idea what [Burella] was

thinking,” and there simply is no documentary or testamentary

evidence evincing that Burella was sexually attracted to

Plaintiff, hostile to him because of his gender or treated

Plaintiff negatively because he believed that he was not

exhibiting qualities typically attributed to a stereotypical

man.    (Exhibit D to Def’s MSJ, at p. 225).

       Further, while this Court does not doubt that the

inappropriate touching had a detrimental effect on Plaintiff, as

it likely would on any reasonable person, we cannot find that it

was so severe or pervasive as to render the workplace “an

abusive environment” nor is there evidence that it interfered

with Plaintiff’s job performance.    Again, giving the plaintiff

the benefit of the doubt and viewing his evidence in the light

most favorable to him, it is one or at most two incidents
occurring on one day of which he is complaining.    And, in light

of the fact that the Auto Express repair and lube technicians -

including the plaintiff himself - would frequently talk and make

jokes about sexual matters in the shop while they were working,

the record strongly suggests that the two incidents at issue

were the type of “ordinary socializing in the workplace – such

as male-on-male horseplay or intersexual flirtation” which the

Supreme Court in Oncale held should not be mistaken “for

discriminatory conditions of employment.”    Oncale, 523 U.S. at

81, 118 S. Ct. at 1003.

     Additionally, as soon as the report which Plaintiff made to

Defendant’s outside ethics hotline came to light, Defendant’s HR

Coordinator immediately began investigating.    In the process of

that investigation, Mr. Milewski promptly called in William

Dannehower, Auto Express’ general manager and informed him that

a sexual harassment complaint had been filed and told him what

had been alleged to have happened.   Dannehower had no knowledge

of any improper behavior; he and Milewski met with Plaintiff on

April 2, 2018 and Milewski subsequently individually interviewed

all of the auto repair and lube technicians in an effort to

determine what, if anything, had occurred.    In the course of

these interviews, only one other employee stated that he may

have seen Burella touch Plaintiff’s genital area when Plaintiff

was standing by the front counter to the service area.    None of
the other employees interviewed saw or experienced Burella touch

them or any other employee but many of them acknowledged that

they and numerous other employees, including Plaintiff, would

talk and joke about matters of a sexual nature in the workplace.

Burella himself strenuously denied ever touching Plaintiff or

any other employee.   Because Milewski could not definitively

determine that Burella had done what Plaintiff had accused him

of doing, he issued a written warning for placement in his

personnel file and required Burella and all of the employees to

undergo retraining on sexual harassment and appropriate

workplace behavior.

     In undertaking these actions and regardless of whether

Burella was a supervisory or co-employee to Plaintiff, we find

that Defendant exercised reasonable care to promptly address the

allegations of harassing behavior and took appropriate remedial

measures to prevent such behavior from occurring in the future.

In light of this evidence, we conclude that Plaintiff has failed

to make out a claim for sexual harassment on the basis of a

hostile work environment.   Accordingly, summary judgment shall

be entered on this claim in favor of Defendant.




     2. Retaliation
     Plaintiff also asserts that his termination was in

retaliation for his making a report of sexual harassment against

Burella.   In making this claim, Plaintiff invokes Section 704

(a) of Title VII, the so-called “anti-retaliation provision,”

which is set forth at 42 U.S.C. §2000e-3(a) and reads as

follows:


     (a)   Discrimination for making charges, testifying,
           assisting, or participating in enforcement
           proceedings. It shall be an unlawful employment
           practice for an employer to discriminate against any
           of his employees or applicants for employment, for an
           employment agency, or joint labor-management committee
           controlling apprenticeship or other training or
           retraining, including on-the-job training programs, to
           discriminate against any individual, or for a labor
           organization to discriminate against any member
           thereof or applicant for membership, because he has
           opposed any practice made an unlawful employment
           practice by this title [42 U.S.C. §§2000e-2000e-17],
           or because he has made a charge, testified, assisted,
           or participated in any manner in an investigation,
           proceeding, or hearing under this title.

     “The anti-retaliation provision seeks to prevent employer

interference with ‘unfettered access’ to Title VII’s remedial

mechanisms.”   Burlington Northern & Santa Fe Railway Co. v.

White, 548 U.S. 53, 126 S. Ct. 2405, 2415, 165 L. Ed.2d 345

(2006)(citing Robinson v. Shell Oil Co., 519 U.S. 337, 346, 117

S. Ct. 843, 136 L. Ed.2d 808 (1997)).   “It does so by

prohibiting employer actions that are likely ‘to deter victims

of discrimination from complaining to the EEOC,’ the courts, and

their employers.”   Id.
     “A prima facie case of illegal retaliation requires a

showing of ‘(1) protected employee activity; (2) adverse action

by the employer either after or contemporaneous with the

employee’s protected activity; and (3) a causal connection

between the employee’s protected activity and the employer’s

adverse action.’”   EEOC v. Allstate Insurance Co., 778 F.3d 444,

449 (3d Cir. 2015)(quoting Fogelman v. Mercy Hospital, 283 F.3d

561, 567-568 (3d Cir. 2002)); Estate of Oliva ex rel. McHugh v.

State of New Jersey, 604 F.3d 788, 798 (3d Cir. 2010); Robinson

v. City of Pittsburgh, 120 F.3d 1286, 1299 (3d Cir. 1997).   All

retaliation and discrimination claims brought under Title VII,

including those based on sex, which rely on circumstantial

evidence, are controlled by the three-step burden shifting

framework set forth in McDonnell Douglas Corp. v. Green, 411

U.S. 792, 93 S. Ct. 1817, 36 L. Ed.2d 668 (1973).   Tourtellotte

v. Eli Lilly & Co., No. 15-1090, 636 Fed. Appx. 831, 841, 2016

U.S. App. LEXIS 521, *21 (3d Cir. Dec. 7, 2015).    This framework

requires that the plaintiff first establish a prima facie case

of discrimination or retaliation.   Id, 636 Fed. Appx. at 842.

If the plaintiff successfully meets the requirements of a prima

facie case, the burden then shifts to the employer to articulate

a legitimate, nonretaliatory or nondiscriminatory reason for its

actions.   Id. If the employer produces such a reason, the burden

then shifts back to the plaintiff to prove that the employer’s
nonretaliatory or nondiscriminatory explanation is merely a

pretext for the discrimination or retaliation.   Id.(citing

McDonnell Douglas, 411 U.S. at 802-804; Atkinson v. Lafayette

College, 460 F.3d 447, 454 (3d Cir. 2006)).


     “Unlike the antidiscrimination provision, the

antiretaliation provision is not limited to employer action that

affects the terms and conditions of a claimant’s employment.”

Komis v. Secretary of the United States Department of Labor, 918

F.3d 289, 293 (3d Cir. 2019).   Indeed, “[a]n employer can

effectively retaliate against an employee by taking actions not

directly related to his employment or by causing him harm

outside the workplace.” Id,(quoting Burlington Northern, 548

U.S. at 63).   “To make out a claim of retaliation, a private-

sector plaintiff must show ‘that a reasonable employee would

have found the challenged action materially adverse, which in

this context means it well might have dissuaded a reasonable

worker from making or supporting a charge of discrimination.”

Id,(quoting id).


     In this case, we find that adequate evidence exists on this

record to warrant the conclusion that a prima facie case of

discriminatory retaliation has been made.   Here, it is clear

that Plaintiff made a report of sexual harassment to Defendant’s

outside ethics hotline on March 18, 2018, that shortly
thereafter on April 27, 2018, Plaintiff was written up and

counseled by William Dannehower for the first time for an

outburst with Jeffrey Pursell.   That was followed by a second

write-up by Dannehower on May 18, 2018 again for an incident

between Plaintiff, Pursell and Burella which Dannehower marked

as a “final” warning, with a third write-up occurring on July

17th for an outburst “on 7/11 & 7/12/18 … as noted by Jeff

Pursell at the front desk again.”   (Exhibit “Z” to Pl’s Response

to Def’s MSJ).   Concurrent with the issuance of this third

counseling form, Plaintiff was terminated from his employment

with Defendant. Given the temporal proximity between Plaintiff’s

undertaking the protected activity, the commencement of the

write-ups by Dannehower and his eventual termination some 3

months later, we find that a prima facie case has been shown.

See, e.g., Daniels v. School District of Philadelphia, 776 F.3d

181, 196 (3d Cir. 2015)(holding that “broad array of evidence”

is properly considered in determining whether sufficient causal

link exists, and that in addition to temporal proximity this may

include “any intervening antagonism by the employer,

inconsistencies in the reasons the employer gives for its

adverse action, and any other evidence suggesting that the

employer had a retaliatory animus when taking the adverse

action”);   Pearson v. Secretary, Department of Corrections, 775

F.3d 598, 604 (3d Cir. 2015)(“while temporal proximity is often
important to establish retaliation, the mere passage of time is

not legally conclusive proof against retaliation”; Woodson v.

Scott Paper Co. 109 F.3d 913, 920 (3d Cir. 1997)(“temporal

proximity between the protected activity and the termination is

sufficient to establish a causal link”).


     Of course, the inquiry does not end with the making-out of

a prima facie case.   Again, subsequent thereto, the burden

shifts to the Defendant to produce evidence demonstrating that

the employment decision was motivated by a legitimate, non-

discriminatory reason.   Here, Fred Beans asserts that Plaintiff

was terminated because of his repeated outbursts of anger and

frustration and for his failure to bring his complaints to his

manager, (William Dannehower) and to otherwise follow the “chain

of command.”   There is support for this in the record as a

result of the testimony of the various auto repair technicians

who were deposed and the written statements/interview summaries

of other technicians and lube specialists as well as from the

deposition testimony of the plaintiff himself.   As a result, the

presumption of unlawful discrimination created by the prima

facie case disappears and the plaintiff once again resumes his

burden of producing evidence which persuades the trier of fact

that the true reason for the adverse employment action which he

suffered was discrimination and that the reasons given by his
employer are a mere “pretext” for discrimination.    Texas

Department of Community Affairs v. Burdine, 450 U.S. 248, 256,

101 S. Ct. 1089, 1095, 67 L. Ed.2d 207 (1981).    See also: Reeves

v. Sanderson Plumbing Products, Inc., 120 S. Ct. 2097, 2109 and

St. Mary’s Honor Center v. Hicks, 509 U.S. 502, 509-510.

     In this regard, “[t]he plaintiff ‘cannot simply show that

the employer’s decision was wrong or mistaken’ but rather ‘must

demonstrate such weaknesses, implausibilities, inconsistencies,

incoherencies, or contradictions in the employer’s proffered

legitimate reason for its action that a reasonable factfinder

could rationally find them unworthy of credence, and hence infer

that the employer did not act for the asserted nondiscriminatory

reasons.’”   Daniels, 776 F.3d at 199(quoting Ross v. Gilhulym

755 F.3d 185, 194 n. 13 (3d Cir. 2014)).    To be sure, there are

two ways in which a plaintiff can prove pretext. “First, the

plaintiff can present evidence that ‘casts sufficient doubt upon

each of the legitimate reasons proffered by the defendant so

that a factfinder could reasonably conclude that each reason was

a fabrication.’”    Atkinson v. Lafayette College, 460 F.3d 447,

454 (3d Cir. 2006) (quoting Fuentes v. Perskie, 32 F.3d 759, 762

(3d Cir. 1994).    “Second, and alternatively, the plaintiff can

provide evidence that ‘allows the factfinder to infer that

discrimination was more likely than not a motivating or

determinative cause of the adverse employment action.’”      Id,
(quoting id). See also, Tourtellotte v. Eli Lilli & Co., supra,

636 Fed. Appx. at 852 (same).   In either of those events, it is

permissible for the trier of fact to infer the ultimate fact of

discrimination from the falsity of the employer’s explanation.

Reeves, 530 U.S. at 147, 120 S. Ct. at 2108 (citing St. Mary’s

Honor Center, 509 U.S. at 511, 113 S. Ct. 2742).

     In rebuttal of Fred Beans’ proffered reason for his

termination, Plaintiff asks the Court to infer retaliatory

motive from Defendant’s failure to take any disciplinary actions

against him before he registered his sexual harassment complaint

against Burella (despite his having had outbursts prior

thereto), and from the fact that neither Daniel Milewski nor

William Dannehower could recall terminating any other employee

in the preceding ten years.   This matter is an extremely close

call particularly in view of the fact that subsequent to

Plaintiff’s harassment complaint, Dannehower counseled Plaintiff

to follow the chain of command in registering any complaints

about his treatment in the workplace.   However, in giving

Plaintiff the benefit of all potential and reasonable inferences

we agree that it is possible that a factfinder could interpret

the foregoing facts in such a manner as to find that they cast

doubt upon the veracity of Defendant’s articulated reasons. See,

St. Mary’s Honor Center, 509 U.S. at 511, 113 S. Ct. at 2749

(factfinder’s disbelief of reasons put forward by defendant
particularly if disbelief accompanied by suspicion of mendacity

may, together with elements of prima facie case, suffice to show

intentional discrimination).    Consequently, we shall deny the

motion for summary judgment on Plaintiff’s retaliation claim in

order to permit a jury to make this assessment.

     B. Count II – Age Discrimination: Hostile Work Environment,
       Retaliation

      In Count II of his Complaint, Plaintiff also claims that

Defendant discriminated against him on the basis of his age,

that he was subjected to an ageist hostile work environment and

that he was disciplined, treated differently than his younger

co-workers, and ultimately terminated in retaliation for his

having reported age-related discriminatory comments to H.R.

Director Milewski, all in violation of the Age Discrimination in

Employment Act, 29 U.S.C. §621, et. seq.    Indeed, under 29

U.S.C. §623(a),


        It shall be unlawful for an employer –

          (1)     to fail or refuse to hire or to discharge any
                  individual or otherwise discriminate against any
                  individual with respect to his compensation,
                  terms, conditions, or privileges of employment,
                  because of such individual’s age;

          (2)     to limit, segregate, or classify his employees in
                  any way which would deprive or tend to deprive
                  any individual of employment opportunities or
                  otherwise adversely affect his status as an
                  employee, because of such individual’s age; or
          (3)     to reduce the wage rate of any employee in order
                  to comply with this Act.

And, under Section 623(d),

          It shall be unlawful for an employer to discriminate
          against any of his employees or applicants for
          employment, for an employment agency to discriminate
          against any individual, or for a labor organization to
          discriminate against any member thereof or applicant
          for membership, because such individual, member or
          applicant for membership has opposed any practice made
          unlawful by this section, or because such individual,
          member or applicant for membership has made a charge,
          testified, assisted, or participated in any manner in
          an investigation, proceeding, or litigation under this
          Act.

    Generally speaking, “[t]o prevail on an intentional age

discrimination claim under the ADEA …, a plaintiff must show

that his or her age ‘actually motivated’ or ‘had a determinative

influence on’ the employer’s adverse employment decision.”

Fasold v. Justice, 409 F.3d 178, 183-184 (3d Cir. 2005) (quoting

Reeves v. Sanderson, 530 U.S. at 141, 120 S. Ct. at 2105).

Indeed, the burden-shifting analysis set forth in McDonnell

Douglas is properly applied to ADEA claims for disparate

treatment and retaliation where there is no direct evidence of

discrimination.    Gavurnik v. Home Properties, L.P., No. 17-1256,

712 Fed. Appx. 170, 173, 2017 U.S. App. LEXIS 21092 (3d Cir.

Oct. 25, 2017).    Thus, a prima facie case of age discrimination

under the ADEA requires the plaintiff to plead and demonstrate

that: (1) the plaintiff is at least forty years old; (2) the

plaintiff suffered an adverse employment decision; (3) the
plaintiff was qualified for the position in question; and (4)

the adverse action occurred under circumstances that create an

inference that plaintiff’s age was a motivating factor.   Dodson

v. Coatesville Hospital Corp., No. 18-3065, 2019 U.S. App. LEXIS

16608 at *3 (3d Cir. June 3, 2019) (citing O’Connor v.

Consolidated Coin Caterers Corp., 517 U.S. 308, 310, 116 S. Ct.

1307, 134 L. Ed.2d 433 (1996)).

     Additionally, to sustain a hostile work environment claim

under the ADEA, a showing must be made that the workplace was

“permeated with discriminatory intimidation, ridicule, and

insult that was sufficiently severe or pervasive to alter the

conditions of employment and create an abusive working

environment.”   Howell v. Millersville University of

Pennsylvania, No. 17-3538, 749 Fed. Appx. 130, 135, 2018 U.S.

App. LEXIS 25339 (3d Cir. Sept. 6, 2018) (quoting AMTRAK v.

Morgan, 536 U.S. 101, 116, 122 S. Ct. 2061, 153 L. Ed.2d 106

(2002)).   Finally, to “state a prima face case of retaliation

under the ADEA, a plaintiff must show: (1) that he engaged in a

protected employee activity; (2) that he was subject to an

adverse action by the employer either subsequent to or

contemporaneous with the protected activity; and (3) that there

is a causal connection between the protected activity and the

adverse action.”   Lackey v. Heart of Lancaster Regional Medical

Center, No. 16-3986, 704 Fed. Appx. 41, 47, 2018 U.S. App. LEXIS
13596 (3d Cir. July 27, 2017) (quoting Fasold v. Justice, 409

F.3d at 188).     In other words, nearly identical principles and

standards govern Plaintiff’s ADEA claim as were applied to his

Title VII cause of action.

      In application, we first note that Plaintiff can certainly

satisfy the first three pre-requisites to establishing a prima

facie case of age discrimination in that he was 53 years old at

the time of his termination and he was clearly qualified for the

position in light of his years of experience, favorable

performance reviews and pay increases. 6         After scouring the

record in this matter, however, we cannot find that Plaintiff

has made the requisite showing that a causal nexus exists

between the adverse employment actions suffered and his age.

      Indeed, the sole evidence on this issue comes exclusively

from the deposition testimony of the plaintiff himself.

According to Mr. Opper, two of his co-workers told him he was an

“old man,” who was “too slow” and that he “can’t do this,” asked

him “what the hell is wrong with you,” and remarked and

questioned his ability to engage in sexual activity.             (Pl’s

Dep., Exhibit “A” to Pl’s Response in Opposition to Def’s MSJ at

p. 384).    These remarks, which according to Plaintiff pre-dated

the filing of his sexual harassment complaint, were reported to


6 Defendant also does not contest that Plaintiff was within the confines of
the protected class for purposes of the ADEA and that he was qualified for
the job which he held.
Bill Dannehower who “addressed it.”   (Pl’s Dep., Exhibit “A,” at

pp. 384-386).   By Plaintiff’s own admission, none of his

managers ever called him an old man and Plaintiff further

acknowledged that Dannehower himself was a year or so older than

he was, that Dannehower had hired him approximately a year and a

half before he was terminated, and that Dannehower had given him

numerous pay raises over the course of his employment.    (Pl’s

Dep., pp. 382-387).   Insofar as disparate treatment is

concerned, Plaintiff has proffered nothing to show that he was

treated differently than other, younger employees and has not

identified any comparator. As a result, we simply cannot find

that Plaintiff’s age played any role in his alleged discipline

or in Defendant’s decision to terminate his employment.

Plaintiff therefore has failed to make out a prima facie case of

age discrimination.

     Likewise, while we can imagine that the remarks alleged to

have been made by Plaintiff’s two co-workers were annoying and

hurtful, we cannot find that they were intimidating or so severe

or pervasive as to alter the conditions of his employment and

create an abusive working environment.   Again, Plaintiff himself

stated that the remarks were not made by any of his managers and

that Dannehower “addressed” the matter of the co-worker’s

comments by, inter alia, requiring that the offending employees

receive re-training on proper workplace behavior.   (PL’s Dep.,
pp. 385-386).   We therefore conclude that Plaintiff’s claim for

a hostile, ageist environment also cannot withstand summary

judgment.

     Finally, there is also no evidence to sustain Plaintiff’s

claim that Defendant retaliated against him on the basis of his

age or because he complained of age discrimination.    Yet again,

Plaintiff admits that he has no direct evidence that he was

terminated because of his age complaint – he simply believes

that he was fired because he was a “squeaky wheel,” and that

Dannehower was “really getting tired of it.”    A subjective

belief or feeling is not evidence, however.    For all of these

reasons, judgment as a matter of law shall be entered in its

entirety in favor of Defendant and against Plaintiff on Count II

of the Complaint.

     C. Count III – Violation of Pennsylvania Wage Law

     In Count III of his Complaint, Plaintiff asserts a claim

under the Pennsylvania Wage Payment and Collection Law, 43 P.S.

§260.1, et. seq. (“WPCL”). That statute states in relevant part:

     … Every employee shall pay all wages, other than fringe
     benefits and wage supplements, due to his employees on
     regular paydays designated in advance by the employer.
     Overtime wages may be considered as wages earned and
     payable in the next succeeding pay period. All wages,
     other than fringe benefits and wage supplements, earned in
     any pay period shall be due and payable within the number
     of days after the expiration of said pay period as provided
     in a written contract of employment or, if not so
     specified, within the standard time lapse customary in the
     trade or within 15 days from the end of such pay period.
     The wages shall be paid in lawful money of the United
     States or check, except that deductions provided by law, or
     as authorized by regulation of the Department of Labor and
     Industry for the convenience of the employee, may be made
     including deductions of contributions to employee benefit
     plans which are subject to the Employee Retirement Income
     Security Act of 1974, 29 U.S.C. §1001 et. seq.

43 P.S. §260.3(a).    Pursuant to 43 P.S. §260.9a(a), “[a]ny

employee or group of employees, labor organization or party to

whom any type of wages is payable may institute actions provided

under this act.”    Thus, it is clear from the language of the

statute that the WPCL does not create a statutory right to

compensation, [but] rather provides a statutory remedy when the

employer breaches a contractual right to earned wages.”

Yablonski v. Keevican Weiss Bauerle & Hirsch LLC, 197 A.3d 1234,

1238 (Pa. Super. 2018)(quoting Braun v. Wal-mart Stores, Inc.,

2011 PA Super 121, 24 A.3d 875, 957 (Pa. Super. 2011)(per

curiam).   “Claims for violation of the WPCL are entirely

contingent upon proof of a contractual obligation to pay wages

and an attendant breach of that obligation.”    Diodato v. Wells

Fargo Insurance Services, 44 F. Supp. 3d 541, 559 (M.D. Pa.

2014)(citing Sheils v. Pfizer, Inc., 156 Fed. Appx. 446, 451-452

(3d Cir. 2005)).

     In applying these legal principles to the case now before

this Court, we again find that evidentiary support for this

claim is lacking.    To be sure, the only evidence in this record

on this point consists of Plaintiff’s deposition testimony that
he was to have been paid at the rate of 5/10 (1/2) per flat rate

hour for anytime when he assisted co-workers in the performance

of their repair jobs regardless of whether it took him two

minutes or an hour of his time.        (Pl’s Dep., pp. 170-175).

Although Plaintiff stated several times that he was never paid

for this time, he acknowledged that he didn’t keep notes on when

he should have been paid but wasn’t and that sometimes his pay

was adjusted to include the time.         (Pl’s Dep., pp. 180-185).

Given that it is incumbent upon the plaintiff to produce more

than a scintilla of evidence in opposition to a motion for

summary judgment and that he can no longer rely upon mere

assertions, we cannot find a breach of a contractual duty to pay

from the foregoing testimony. 7       Accordingly, summary judgment

shall also be entered in Defendant’s favor on Count III of the

Complaint

      D. Count IV - Common Law Wrongful Discharge

      Finally, in Count IV of his Complaint, Plaintiff alleges

that he was also terminated because he suffered an injury at

work on May 24, 2018 which necessitated that he be treated at

the local hospital and follow-up with Defendant’s workers’

compensation physician.       As a result of his injury, Plaintiff

was out of work until June 6, 2018.


7 Plaintiff also does not address Defendant’s arguments regarding Counts III
and IV at all in his Memorandum of Law in Opposition to Defendant’s Motion
for Summary Judgment.
     “Pennsylvania has long subscribed to the at-will employment

doctrine,” pursuant to which “an employer ‘may discharge an

employee with or without cause, at pleasure, unless restrained

by some contract.’”   Knox v. Board of School Directors of

Susquenita School District, 585 Pa. 171, 183, 888 A.2d 640, 647

(2005) (quoting Henry v. Pittsburgh & Lake Erie Railroad Co.,

139 Pa. 289, 297, 21 A. 157 (1891)).   “Absent a statutory or

contractual provision to the contrary, the law has taken for

granted the power of either party to terminate an employment

relationship for any or no reason.”    Id, (quoting Geary v. U.S.

Steel Corporation, 456 Pa. 171, 175, 319 A.2d 174, 176 (1974)).

There are, however certain “exceptions to this general rule that

there is no common law cause of action against an employer for

dismissal of an at-will employee where the dismissal would

threaten clear mandates of public policy.”   Shick v. Shirey, 552

Pa. 590, 596, 716 A.2d 1231, 1234 (1998).

     Given that the Workers’ Compensation Act has been

substituted for common law tort actions between employees and

employers and is the exclusive means for obtaining compensation

for work-related injuries, it does provide a basis for a public

policy exception to the employment-at-will doctrine.   Id, 552

Pa. at 603, 716 A.2d at 1237.   However, the recognition of this

exception does not obviate the requirement that Plaintiff

demonstrate a causal connection between his workers’
compensation medical treatment and leave and the termination of

his employment.     Here, Plaintiff again has offered no evidence

to show such a connection and when asked repeatedly during his

deposition whether he believed Defendant terminated him because

of his work-related injury, he said he didn’t know and didn’t

know how to answer.      (Pl’s Dep., pp. 390-397).       In light of

Plaintiff’s testimony and lack of evidence, 8 we find that summary

judgment is appropriately entered in favor of Defendant on Count

IV as well.

                                 Conclusion

      For all of the reasons outlined above, Defendant’s Motion

for Summary Judgment is granted in large part and denied only

with respect to Plaintiff’s claim that he suffered a retaliatory

discharge for lodging his sexual harassment complaint.             An order

follows.




8 We reiterate that Plaintiff’s Memorandum of Law in Opposition to Defendant’s
Motion for Summary Judgment is silent as to his wrongful discharge claim.
